885 F.2d 864Unpublished Disposition
NOTICE: Fourth Circuit I.O.P. 36.6 states that citation of unpublished dispositions is disfavored except for establishing res judicata, estoppel, or the law of the case and requires service of copies of cited unpublished dispositions of the Fourth Circuit.Amelia M. ACIERTO, Plaintiff-Appellant,v.Louis W. SULLIVAN, Secretary of Health and Human Services,Defendant-Appellee.
No. 89-2612.
United States Court of Appeals, Fourth Circuit.
Submitted July 31, 1989.Decided Sept. 19, 1989.

Amelia M. Acierto, appellant pro se.
Linda Ann Ruiz, United States Department of Health & Human Services, for appellee.
Before PHILLIPS, SPROUSE, and CHAPMAN, Circuit Judges.
PER CURIAM:


1
Amelia M. Acierto appeals from the district court's order granting the defendant's motion for summary judgment in this civil action claiming employment discrimination and challenging the Merit Systems Protection Board's final order affirming her removal.  In addition, the district court's refusal to grant additional time for discovery is before the Court.  Our review of the record and the district court's opinion discloses that this appeal is without merit.  Accordingly, we affirm on the reasoning of the district court.  Acierto v. Bowen, CA No. 88-554 (D.Md. Sept. 27, 1988).  We dispense with oral argument because the facts and legal contentions are adequately presented in the materials before the Court and argument would not aid the decisional process.


2
AFFIRMED.